Title: From Thomas Jefferson to Thomas Mann Randolph, 17 January 1799
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th: J. to TMR.
            Philadelphia Jan. 17. 99.
          
          I wrote to my dear Martha Dec. 27. and to yourself Jan. 3. I am afraid my nailery will stop from the want of rod. 3 tons were sent from hence Dec. 11. the vessel was blown off the capes and deserted by the crew. she has been taken up at sea and carried into Albemarle Sound. we are in hopes however of getting off another supply from here immediately as the river bids fair to open. the shutting of the river has prevented any tobo. coming here as yet; so nothing is known about price. at New-York the new tobo. is 13. Doll. Georgia has sent a much larger quantity there than had been expected, & of such a quality as to place it next to the Virginia. it is at 11. D. while the tobo. of the Carolinas & Maryland are but 10. D. I suspect that the price will be at it’s maximum this year. whether that will be more than 13. D. I do not know; but I think it will. when this city comes into the market, it must greatly increase the demand. we know too that immense sums of cash are gone & going on to Virginia, such as were never before heard of. every stage is loaded. some pretend here it is merely to pay for last year’s tobo. but we know that that was in a considerable degree paid for; & I have no doubt that a great part of this money is to purchase the new crop. if I were offered 13. D. in Richmond, perhaps I should take it, for the sake of securing certain objects, but my judgment would condemn it. wheat here is 1.75Dr. Bache sets out for our neighborhood next month early. having concluded absolutely to settle there. he is now breaking up his house and beginning to pack. Dr. Logan tells me Dupont de Nemours is coming over, and decided to settle in our neighborhood. I always considered him as the ablest man in France. I ordered Bache’s papers for you from Jan. 1. the moment I can get answers from the Postmasters of Charlottesville & Milton to letters I wrote them a fortnight ago, we shall have the error of our mail corrected. it will turn out I believe to have taken place here by making up the mail a day too late, which occasioned  a loss of a week at Fredericksburg.the bankrupt bill was yesterday rejected in the H. of R. by a majority of 3. Logan’s law will certainly pass. no body mistakes the object of it. the forgery they attempted to palm on the house, of a memorial falsely pretended to have been drawn & presented by Logan, is so completely detected, as to have thrown infamy on the whole proceeding. but a majority will still go through with it. the army & navy are steadily pursued. the former, with our old troops will make up about 14,000. men, and consequently cost annually 7. millions of dollars. the navy will cost annually 5 ½ millions, but as it will not be on foot for some time, no addition to the direct tax will be made at this session, nor perhaps at the next. it is very evident from circumstances that a window tax is intended. a loan for 5. millions is opened at 8. per cent. the extravagance of the interest will occasion it to fill. this it is supposed will build the navy. our taxes bring in this year 10 ½ millions clear, and the direct tax will add 2. millions. according to the principles settled by a (British) majority of the commissioners under the treaty, that demand will be from 15. to 20. millions of D. but there is some reason to suppose our government will not yeild to it. in that case they must recur to new negotiations. notwithstanding the forgeries of London, Vienna & Constantinople, it is believed that Buonaparte will establish himself in Egypt, & that that is, for the present at least his ultimate object. also that the insurrection in Ireland is in force & better organised than before. my warmest love to my dear Martha & the little ones: to yourself affectionate salutations & Adieu.
        